Title: From John Adams to Rhode Island Legislature, 11 May 1798
From: Adams, John
To: Rhode Island Legislature


To His Excellency Arthur Fenner, and the Honorable the General Assembly of the State of Rhode Island, and Providence Plantations.
Gentlemen,
Philadelphia May 11th 1798—


This unanimous Address from the Legislature of Rhode Island, comes with such authority, that nothing I could say in answer to it, would increase its weight; I shall therefore confine myself to request, your acceptance of an assurance, that I receive your declarations of approbation, Confidence, and Support, with great respect, and your respectful and personal attachment, with Sincere gratitude.

John Adams